 Case 5:20-cv-05007-JLV Document 28 Filed 04/12/21 Page 1 of 2 PageID #: 2169



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                WESTERN DIVISION



BRYAN C,i                                             CIV. 20-5007-JLV

                   Plaintiff,
                                                          ORDER
     vs.



ANDREW M. SAUL, Commissioner,
Social Security Administration,

                   Defendant.



      Plaintiff Bryan C. filed a motion, supporting exhibit and a legal

memorandum for attorney's fees pursuant to 28 U.S.C. § 2412, the Equal Access

to Justice Act ("EAJA"). (Dockets 23-25 85 25-1). Defendant submitted a

response indicating he did not oppose the motion. (Docket 26). Good cause

appearing, it is

      ORDERED that plaintiffs motion (Docket 23) is granted.

      IT IS FURTHER ORDERED that plaintiff is awarded $2,658.70 comprised

of $2,490 in attorney's fees and $161.85 in expenses representing six and

one-half percent(6.5%) state and local sales tax on the attorney's fees and $6.85




      iThe Administrative Office of the Judiciary suggested the court be more
mindful of protecting from public access the private information in Social
Security opinions and orders. For that reason, the Western Division of the
District of South Dakota will use the first name and last initial of every
non-governmental person mentioned in the opinion. This includes the names of
non-governmental parties appearing in case captions.
 Case 5:20-cv-05007-JLV Document 28 Filed 04/12/21 Page 2 of 2 PageID #: 2170



in additional expenses for postage, for total expenses of $168.70 pursuant to the

Equal Access to Justice Act, 28 U.S.C. § 2412.

      IT IS FURTHER ORDERED that plaintiff is entitled to $400 for court filing

costs and $30.45 in copying costs to be paid from the Judgment Fund pursuant

to 28 U.S.C. § 1920.

      IT IS FURTHER ORDERED that this award is without prejudice to

plaintiffs right to seek attorney's fees under § 206(b) of the Social Security Act,

42 U.S.C. § 406(b), subject to the offset provision of the EAJA; however, this

award shall constitute a complete release from and bar to any and all other

claims plaintiff may have relating to the EAJA in connection with this action.

      IT IS FURTHER ORDERED that under Astrue v. Ratliff. 560 U.S. 586,

595-98 (2010), EAJA fees awarded by the court belong to the plaintiff and are

subject to offset under the Treasury Offset Program, 31 U.S.C. § 3716(c)(3)(B)

(2006).

      IT IS FURTHER ORDERED that the EAJA fees shall be paid to plaintiff

Bryein C. but delivered to plaintiffs attorney Michael J. Simpson, 1600 Mountain

View Road, Suite 110, Rapid City, SD 57702.

      Dated April 12, 2021.

                               BY THE COURT:


                               /S/ leffreyL.'Uiken
                               JEFFREY L. VIKEN
                               UNITED STATES DISTRICT JUDGE
